DETAILED ACTION
This communication is a notice of allowance on the merits on patent application 16/417,826, attorney docket Q244943 which has a claimed effective filing date of 11/5/2018, based on Korean application 10-2018-0134313 assigned to Samsung Electronics Co., LTD. The present application was filed under the on or after March 16, 2013 and is being examined under the first inventor to file provisions of the AIA . Subsequent to the office action dated 3/9/2021, applicant has amended claims 1,11 and 15, cancelled claim 9 and 21 and added claim 22. 
Claims 1-8 and 22 are pending and are considered below. Claims 11-20 are withdrawn.

Response to Arguments
Applicant's arguments filed 11/30/2020 have been fully considered and are persuasive.  
Applicant has amended claims 1 and 11 to add the limitation that the storage unit is a separate element on the same substrate as the circuit and the ESD circuits and test pads and part of the semiconductor device, and is configured to store the results of tests performed by the ESD circuits during different processes of the fabrication of the semiconductor device. The art of record stores information in a separated memory device that is not a part of the device on the substrate. See additional discussion in the examiner interview published 5/7/21.
Election/Restrictions
Claims 1-8 and 22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 8/21/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-8, 11-20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or make obvious a device or method of making a device that includes a plurality of ESD circuits  each of which comprises a plurality of junctions of different sizes, and are configured to perform ESD tests in different stages of fabrication . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JOHN A BODNAR/           Examiner, Art Unit 2893